         Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

UNITED STATES OF AMERICA                   :
                                           :
         vs.                               : CRIMINAL NO. 4:20-CR-7 (CDL)
                                           :
                                           :
AUBREY CRITTENDEN,
    Defendant                              :
                                           :
                                           :



         COMES NOW the United States of America, by and through its attorney, the

United States Attorney for the Middle District of Georgia, files this objection to the

Court’s proposed COVID-19 trial protocols. In support thereof, the United States

shows as follows:


   I.          Procedural Background

         Defendant was indicted on a single count of 18 U.S.C. 922(g) on February 12, 2020.

ECF 1. On August 4, 2020, the Court held a virtual pre-trial conference during which the

Court outlined its proposed COVID-19 trial protocols. ECF 32.

   II.         Requirement for Witnesses to Wear Masks While Testifying

                             A. Citation of Authority and Argument


         The Court’s proposed protocol requiring witnesses to wear masks while testifying

may violate the Confrontation Clause. The Confrontation clause of the Sixth Amendment

guarantees to a defendant the right to physically face witnesses who testify against him

and for the jury to view the witness’ demeanor. Maryland v. Craig, 497 U.S. 836, 844-46
      Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 2 of 7




(1990). However, the right to a face-to-face confrontation is not absolute; it can give way

to other arrangements if the Court makes a finding that the alternative arrangement is

“necessary to further an important public policy and only where the reliability of the

testimony is otherwise assured.” Id. at 850. The hallmarks of confrontation used to

measure reliability are: (1) physical presence of the witness, (2) opportunity for cross-

examination, (3) testimony under oath, and (4) observation of demeanor by the jury. Id.

at 846.


          Without a doubt, masks serve the important public interest of safeguarding the

health of trial participants in the courtroom during the COVID-19 pandemic. On the other

hand, the existence of reasonable alternatives, as recommended in the next section, may

undercut the “necessity” argument for denying face-to-face confrontation. Furthermore,

the mask requirement for witnesses only compromises one of the four hallmarks of

confrontation: jury’s ability to assess the witness’s demeanor and credibility. While a

witness’ eyes will be visible, the rest of the witness’s face will be obscured; as a result, the

jury may find it difficult to gauge facial reactions to questions posed by counsel. To be

clear, the Government is not asserting this rule will definitely lead to error but simply

pointing out the possibility to the Court.


                                     B. Recommendations:


          In order to avoid potential constitutional issues, the Government, therefore,

requests the following safety protocols in lieu of requiring witnesses to wear masks:


   1. Provide transparent face shields or masks for witnesses to wear while testifying;
      Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 3 of 7




   2. Witnesses not wear masks, but ensure adequate distancing between the witnesses

          and other persons in the courtroom. ( Having the witness testify from the jury box

          as currently proposed by the Court should provide adequate distancing from

          other persons.); or

   3. Witnesses not wear masks and erect a portable, clear plexiglass screen where the

          witness will be testifying.


Each witness will wear a mask the entire time he/she is in the courthouse, with the

exception of when that witness is testifying. The Government offers these

recommendations out of an abundance of caution in order to mitigate the risk of error.


          In the event the Court keeps the mask requirement for witnesses when testifying,

the Government requests for the Court to obtain a written, limited waiver of the

Defendant’s right to confrontation. [Exhibit A].


   III.      Requirement of Jury Venire and Petit Jury to Wear Masks

                                A. Citation of Authority and Argument


          Similarly, the requirement for jurors to wear masks during jury selection may pose

constitutional or due process issues. The Sixth Amendment guarantees the right to an

impartial jury; and the use of peremptory strikes helps to ensure an impartial jury is

produced. United States v. Martinez-Salazar, 528 U.S. 304, 311 (2000). The ability for the

Court, counsel, and Defendant to observe the facial expressions of jurors during voir dire

will be impaired. It is an established and accepted practice for counsel to base decisions
      Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 4 of 7




to strike on a juror’s demeanor, including facial expressions. As the Eighth Circuit has

explained:


       It is well to note that feelings are not always expressed in words, and,
       indeed, may be clearly manifested by gestures and facial expressions. A
       grimace or stare may express hostility or displeasure quite as clearly as
       words shouted across a room. Much literature may be found on
       interpreting 'body language' as a fundamental and effective practice in the
       selection of a jury.

Reynolds v. Benefield, 931 F.2d 506, 512 (8th Cir. 1991). Other courts have recognized the

importance of assessing juror’s demeanor as well. United States v. Williams, 264 F.3d 561

(5th Cir. 2001) (upheld Government’s peremptory strike of juror who smiled at

defendant); United States v. Cordoba-Mosquera, 212 F.3d 1194 (11th Cir. 2000) (upheld

peremptory strike due to juror’s mannerisms and manner of saying things); United States

v. McMath, 559 F.3d 657, 665 (7th Cir. 2009) (Government’s reason for striking juror was

proper and valid where the prosecutor cited the juror’s facial expression— “looked angry

and not happy to be here”— as the basis.). It is also important for the Court to be able to

evaluate a juror’s demeanor in exercising its discretion regarding for-cause challenges.

Skilling v. United States, 561 U.S. 358, 386 (2010). Thus, the ability for the Court, counsel,

and Defendant to exercise the fundamental practice of interpreting demeanor may be

compromised by requiring prospective jurors on the venire panels to wear masks.


                                    B. Recommendations:


       The Government, therefore, makes the following recommendations in order to

lessen the risk of error:
      Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 5 of 7




   1. Provide clear face shields or masks to jurors in the venire and those selected to

         serve during the trial;

   2. Request jurors temporarily remove masks when answering questions during voir

         dire; or

   3. Provide additional peremptory strikes to both parties.



   IV.      Seating Defendant Six Feet from Counsel

                                   A. Citation of Authority and Argument


         Finally, the Court’s proposal to have Defendant seated at least six feet away from

defense counsel’s table raises concerns regarding the impairment of Defendant’s Sixth

Amendment right to assistance of counsel. Specifically, there is a risk Defendant will be

deprived of the ability to confer privately with counsel during the trial because of social

distancing. Courts have approved of similar seating arrangements that separate a

defendant from counsel so long as they can consult freely during the trial. United States

v. Levenite, 277 F.3d 454, 465–66 (4th Cir. 2002) (held that the placement of defendants six

feet behind their counsel did not deny them the assistance of counsel where counsel and

client were free to consult throughout the trial.); United States v. Balsam, 203 F.3d 72, 81–

82 (1st Cir. 2000) (held seating the defendants four to five feet from defense table did not

deprive them of assistance of counsel because defendants were permitted to consult

freely with their lawyer.) Therefore, as along as the Court provides some reasonable
        Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 6 of 7




accommodations that allow Defendant and counsel to consult freely during the trial, then

no error should result.


                                       B. Recommendations:


Government respectfully requests the following recommendations:


   1. Provide a dedicated text-messaging device, i.e. tablet, phone, laptop, to allow

        Defendant to communicate with counsel during trial;

   2. Provide headsets like those used with interpreters to Defendant and counsel; or

   3. Provide a break out room or area for counsel to confer with Defendant, as needed.

        (The white noise machine can be used to obscure the conversation if the break out

        area is in the courtroom.)


Regardless of which accommodation the Court selects above, the Government also

requests for the Court to confirm with the Defendant, on the record, that he was able to

consult with counsel. This inquiry should be done during each scheduled break to ensure

Defendant’s right to confer with counsel is protected.

   V.          Conclusion


        Based on the argument and authority presented above, the United States

respectfully requests that this Court modify its COVID-19 trial protocols to address the

issues raised above.

        Respectfully submitted, this 12 day of August, 2020.


                                          CHARLES E. PEELER
Case 4:20-cr-00007-CDL-MSH Document 38 Filed 08/12/20 Page 7 of 7




                             UNITED STATES ATTORNEY


                       BY:   /s/Chris Williams
                             CHRISTOPHER WILLIAMS
                             ASSISTANT UNITED STATES ATTORNEY
                             GA Bar No. 344049
                             United States Attorney’s Office
                             Middle District of Georgia
